Title: To George Washington from Peregrine Fitzhugh, 24 April 1781
From: Fitzhugh, Peregrine
To: Washington, George


                        

                            
                            Sir
                            Near Lower Marlboro April 24th 1781
                        
                        My Father will have the honor to acknowledge by this conveyance the favor of your letter of the 24th Ulto
                            & to return his thanks with which mine are tendered for the signal mark of your Excellency’s Friendship notified
                            thro’ a paragraph of it, an additional one to the many I have experienced and shall ever retain a proper sense of.
                        Having been led to believe (tho’ only from report) that Genl Thompson would find difficulty in obtaining from
                            Congress the rank he had reason to expect from his seniority in Commission when made Prisoner, and fearful of incurring
                            censure by waiting over for the settlement of a Matter which I thought had every appearance of meeting
                            delay in its decision I was preparing to join my regiment with the southern Army and previous to the arrival of your
                            Excellency’s letter proposed setting off the last of the Month for that Purpose but am diverted by it from those
                            intentions spurred to make all possible expedition in repairing to Head Quarters ’till his arrival where I shall embrace
                            the opportunity of acknowledging personally your Excellency’s kindness & testifying my sense of the honor
                            conferred by my constant exertions in the punctual execution of such commands as I may from time to time receive—in the
                            mean time with my most respectful compliments to Mrs Washington and the Gentlemen of your Family I have the honor to be
                            with all due regard Your Excellency’s much obliged & most obedient Servant

                        
                            Peregne Fitzhugh 
                        
                    